Citation Nr: 0404912	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  99 23-976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the substantive appeal filed by the appellant, 
concerning the denial of an apportionment of the veteran's 
Department of Veterans Affairs (VA) disability compensation 
benefits, was timely filed.


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1972.  This matter arises from a May 1999 Special 
Apportionment Decision by the Baltimore, Maryland, Regional 
Office (RO), which denied an apportionment of the veteran's 
VA disability compensation benefits.  

In October 2003, the Board of Veterans' Appeals (Board) sent 
the appellant, the veteran's ex-wife, a letter notifying her 
of the Board's intent to address a potential jurisdictional 
defect relating to the timeliness of the substantive appeal 
that she filed with respect to the denial of her 
apportionment claim.  By way of this letter, the appellant 
was granted a period of 60 days to present written argument, 
additional evidence, and to request a hearing, which she did 
not.  38 C.F.R. § 20.101(d) (2003).  Accordingly, the issue 
as listed on the title page is properly before the Board.


FINDINGS OF FACT

1.  The appellant was notified on May 25, 1999, of the May 
1999 Special Apportionment Decision that denied her claim for 
an apportion of the veteran's VA disability compensation 
benefits.

2.  After receiving a notice of disagreement from the 
appellant, the RO mailed a statement of the case on September 
29, 1999, which was re-mailed on November 19, 1999.

3.  The appellant's substantive appeal was received on 
December 30, 1999.


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal to the 
May 1999 Special Apportionment Decision, which denied an 
apportionment of the veteran's VA disability compensation 
benefits.  38 U.S.C.A. § 7105A(b) (West 2000); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(b), 20.501(b), 20.504 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence 
necessary to support the Board's jurisdictional authority to 
review the denial of the apportionment claim.  In October 
2003, the Board sent the appellant a letter that informed of 
the potential jurisdictional defect concerning the timeliness 
of the substantive appeal of the May 1999 Special 
Apportionment Decision.  In the discussion contained in that 
letter, the appellant was advised of the basic laws and 
regulation governing the filing of an administrative appeal 
of a simultaneously contested claim.  This letter also 
informed the appellant of her right to present written 
argument, additional evidence, and to request a hearing 
relevant to the timeliness issue.  In addition, this letter 
specifically informed the appellant of the procedural 
documents already having been provided by VA, or received by 
VA for purposes of computing the time line for perfecting an 
appeal of a contested claim.  For the reasons above, the 
Board finds that the notice substantially complies with 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and that all relevant evidence has been obtained 
with regard to the timeliness issue.  Therefore, under these 
circumstances, the Board finds that consideration of the 
issue relating to the timeliness of the substantive appeal at 
this juncture, without directing or accomplishing any 
additional notification and/ or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet.App. 384 91993).

Timeliness of the Substantive Appeal

The Board has jurisdiction over appeals as to the questions 
of law and fact that involve entitlement to VA benefits, as 
well as to resolve questions of its own jurisdiction.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101(a), 
(d) (2003).

In a case concerning an apportionment of benefits, 38 
U.S.C.A. § 7105A regarding the filing of an appeal of a 
simultaneously contested claim apply.  The term 
"simultaneously contested claim refers to the situation in 
which the allowance of one claim results in the disallowance 
of another claim involving the same benefit, or the allowance 
of one claim results in the payment of a lesser benefit to 
another claimant."  38 C.F.R. § 20.3(p)(2002).

Under the laws administered by VA, appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002).  In the case 
of a simultaneously contested claim, to be timely, a notice 
of disagreement from the person or persons adversely affected 
must be filed within 60 days from the date of mailing of the 
notification of the determination to him or her; otherwise, 
that determination will become final.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether a 
notice of disagreement has been timely filed.  38 U.S.C.A. § 
7105A(a); 38 C.F.R.                  § 20.501(a) (2003).  A 
substantive appeal must be filed within 30 days from the date 
of mailing of the statement of the case.  The date of mailing 
of the statement of the case will be presumed to be the same 
as the date of the statement of the case for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A.         § 7105A(b); 38 C.F.R. § 20.501(b) (2003).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2003).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

In this case, a May 1999 Special Apportionment Decision 
denied the appellant an apportionment of the veteran's 
disability compensation benefits.  The appellant was notified 
on May 25, 1999, and she was provided her appellate rights.  
After receiving a timely notice of disagreement from the 
appellant, the RO issued a statement of the case on September 
29, 1999, which was re-mailed to the appellant on November 
19, 1999.  Therefore, the appellant had 30 days from November 
19, 1999, to perfect her appeal via a substantive appeal.  
The appellant's substantive appeal, which was dated by the 
appellant December 29, 1999, was received on December 30, 
1999, according to the date stamp of receipt by VA.

The Board finds that the appellant's substantive appeal was 
not timely because it was not received within 30 days of the 
statement of the case.  There is a date stamp of receipt by 
VA of the date that it was received.  Thus, the 5-day period 
specified in 38 C.F.R. § 20.305 would have fallen on December 
23, 1999, which would have been the next succeeding work day 
(excluding Saturday, Sunday, or legal holiday) for purposes 
of computing the 30-day time limit for filing the substantive 
appeal in this matter.  Moreover, the appellant herself dated 
the document after the last date before expiration of the 
appeal period.  Consequently, the Board finds that a timely 
substantive appeal regarding the May 1999 denial of the 
apportionment claim was not filed, and, as such, the Board is 
without authority to exercise appellate jurisdiction over 
that claim.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme, which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  See Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  This is the case here.  
Accordingly, the appeal as to the May 1999 denial of the 
apportionment claim is dismissed for lack of jurisdiction.




ORDER

A timely substantive appeal of a May 1999 Special 
Apportionment Decision having not been filed, the appeal is 
dismissed for a lack of jurisdiction.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals






